ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                   )
                                                 )
  AECOM Management Services, Inc.                ) ASBCA Nos. 62612, 62613, 62795
                                                 )
  Under Contract No. W58RGZ-19-F-0301            )

  APPEARANCES FOR THE APPELLANT:                     Terry L. Elling, Esq.
                                                     Amy L. Fuentes, Esq.
                                                      Holland & Knight
                                                      Tysons Corner, VA

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Michael Brown, JA
                                                     MAJ Seth Ritzman, JA
                                                     James D. Stephens, Esq.
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. These appeals are dismissed with prejudice.

         Dated: April 20, 2022



                                               DAVID D’ALESSANDRIS
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62612, 62613, 62795, Appeals of
AECOM Management Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: April 20, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals